Grace, J.
(specially concurring). I concur in the affirmance of the judgment.
The Mothers’ Pension Act, chapter. 185, Session Laws of 1915, is, as the title plainly states, a “mothers’ pension.” It is in no sense a poor relief act.
In the case of Cass County v. Nixon, 35 N. D. 601, L.RA.1917C, 897, 161 N. W. 204, in an opinion by the writer, the constitutionality of the Mothers’ Pension Act was at issue, and determined by that decision, in which all of the members of the court, as then constituted, concurred. It was there claimed that the act was contrary to § 111 of our Constitution.
In that decision, also, the purpose and intent of the act were discussed, and the following language used:
“It is a sociological truth that if the environment of childhood is extreme poverty and continual want and penury, accompanied by scanty clothing, unnutritious, unwholesome, and scanty food, we may expect such an environment must of necessity waste the energies of childhood and subject it to the inroads of disease, which may be com*304municated to part of the public. Meantime this continued want and misery must weaken tbe moral fiber of childhood, at the very period of life when the child’s mind and being are most susceptible to impressions, either good or bad. . . . Therefore the public policy of chapter 185 is the protection of the public health and, the elimination of an environment which has a tendency to weaken the moral fiber of those of tender years, and thus superinduce crime.”